DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.
Response to Amendment
The Amendment, filed on 05/31/2022 has been entered and acknowledged by the Examiner.
Claim 1 is pending in the instant application.

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “passing light from a second LED string through a second luminophoric medium comprised of one or more luminescent materials and matrix in a second ratio for a second combined light in a red color range on 1931 CIE diagram…… mixing the first, second, and third combined light together to produce a combined light is tunable between CCTs of 10,000 K and 1,800 K CCT” including the remaining limitations.


Examiner Note:  Zoorob et al (US PG Pub. No. 2012/0038280) appears to be the closest reference to the claims in the Prior Art. 
Zoorob  uses up to 4 different colors of emitters with associated wavelength converters (one of the blues includes part of the claimed cyan range). Zoorob’s closest example is disclosed in paragraph [0108] where the resultant package is disclosed in the text as tunable from 3000 K to 10,000 K (100,000 is an obvious error since the CIE diagram of Figure 4b only shows 10,000 K). The CIE diagram shows an emission region that could be as low as 1500K but is not identified as such in the text
Furthermore, Zoorob appears to disclose tunability from 1,000K (CCT) up (¶ [0020])..
However, Zoorob accomplishes this without using emissions within the red range, as claimed, . Zoorob teaches against using red (and normal RGB combinations) because of its adverse effect on intensity and color rendering index (CRI)(¶ [0004]-[0008] and  [0103], last 4 lines and ¶ [0104], lines 1-4).
There is no disclosure in Zoorob of a combined LED and luminophore emission in the red range, as claimed, that could be tuned between the claimed ranges..

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/           Primary Examiner, Art Unit 2879